                   Case 15-11323-KJC           Doc 662       Filed 10/02/18         Page 1 of 13



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    Citadel Watford City Disposal Partners,               Case No. 15-11323 (KJC)
    L.P., et al.,1
                                                           Related to Docket Nos. 660 and 661
                             Debtors.


                                     CERTIFICATE OF SERVICE

             I, Thomas M. Horan, hereby certify that on October 2, 2018, true and correct copies of:

                    (a) Order Sustaining Liquidation Trustee’s Third Omnibus Objection to
                        Certain (A) Insufficient Documentation Claims, (B) Duplicative Claims,
                        and (C) Priority Claims (Non-Substantive) [D.I. 660]; and

                    (b) Order Sustaining Liquidation Trustee’s Fourth Omnibus Objection to
                        Claims Pursuant to Section 502 of the Bankruptcy Code, Rule 3007 of the
                        Federal Rules of Bankruptcy Procedure, and Rule 3007-1 of the Local
                        Rules of Bankruptcy Practice and Procedure of the United States
                        Bankruptcy Court for the District of Delaware (Substantive) [D.I. 661]

were served as follows: (1) electronically on those parties who consented to electronic service;

and (2) by first class mail on all remaining parties.


                                                      /s/ Thomas M. Horan
                                                      Thomas M. Horan (DE Bar No. 4641)
                                                      FOX ROTHSCHILD LLP
                                                      919 N. Market Street, Suite 300
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 654-7444
                                                      Facsimile: (302) 656-8920
                                                      E-mail: thoran@foxrothschild.com

                                                      Counsel to Gavin/Solmonese LLC, Liquidation
                                                      Trustee




1
 The Debtors and the last four digits of their respective tax identification numbers are: Citadel Energy Services, LLC
(7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266); Citadel Watford City Disposal
Partners, LP (1520). The mailing address for each Debtor is c/o Gavin/Solmonese LLC, Liquidation Trustee, 919 N.
Market St., Suite 600, Wilmington, DE 19801.
67185349.v1-10/2/18
               Case 15-11323-KJC        Doc 662      Filed 10/02/18     Page 2 of 13




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   John D Balaguer balaguerj@whiteandwilliams.com
    •   Joseph Charles Barsalona II barsalona@rlf.com, rbgroup@rlf.com;ann-jerominski-
        2390@ecf.pacerpro.com
    •   Richard Michael Beck rbeck@klehr.com, lstanton@klehr.com
    •   Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    •   L. John Bird jbird@foxrothschild.com, idensmore@foxrothschild.com
    •   Michael G. Busenkell mbusenkell@gsbblaw.com
    •   Linda J. Casey Linda.Casey@usdoj.gov
    •   Johnna Darby jdarby@shawfishman.com
    •   Emily Kathryn Devan edevan@reedsmith.com, bankruptcy-2628@ecf.pacerpro.com
    •   R. Grant Dick gdick@coochtaylor.com, cwalker@coochtaylor.com
    •   John A. Elzufon jelzufon@elzufon.com, bboddy@elzufon.com
    •   Adam D Gold agold@ramllp.com
    •   Thomas M. Horan thoran@shawfishman.com
    •   Shannon Dougherty Humiston shumiston@mccarter.com
    •   Roland Gary Jones pacer.rolandjones@gmail.com
    •   Michael R. Lastowski mlastowski@duanemorris.com
    •   Thomas G. Macauley bk@macdelaw.com
    •   Peter C McGivney pmcgivney@elzufon.com
    •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com
    •   Robert W. Pedigo rpedigo@coochtaylor.com, kwalch@coochtaylor.com
    •   Evan Rassman evan.rassman@kutakrock.com
    •   Sommer Leigh Ross slross@duanemorris.com
    •   Juliet M. Sarkessian juliet.m.sarkessian@usdoj.gov
    •   Patricia H. Schrage schragep@sec.gov
    •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-
        2390@ecf.pacerpro.com
    •   Sean Michael Sirkin msirkin@ramllp.com,
        9807404420@filings.docketbird.com;jlano@ramllp.com;jsullivan@ramllp.com;dcupingo
        od@ramllp.com;CKwiatkowski@ramllp.com;agold@ramllp.com;hgibbons@ramllp.com
        ; dkrech@ramllp.com;SMcConaghy@ramllp.com
    •   James Tobia jimtobia@comcast.net;bankserve@tobialaw.com
    •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
    •   Sally E. Veghte sveghte@klehr.com
    •   John R. Weaver jrweaverlaw@verizon.net, DCrivaro@stark-
        stark.com;DMisener@stark-stark.com
    •   Nicholas Robert Wynn wynnn@whiteandwilliams.com




67185349.v1-10/2/18
               Case 15-11323-KJC          Doc 662   Filed 10/02/18   Page 3 of 13


U.S. Mail Notice List

        Absorbent And Safety Solutions                           Benz Oil Co
               PO Box 41047                                    700 27th Ave Se
           Baton Rouge, La 70835                              Killdeer, Nd 58640




 U.S. Securities And Exchange Commission                 Department Of The Treasury
 Brookfield Place, 200 Vesey St., Suite 400                Internal Revenue Service
           New York, NY 10281                                   P.O. Box 7346
                                                         Philadelphia, PA 19101-7346



              Val's Sanitation LLC                          K & R Roustabout, Inc.
               2175 South Main                               Russell C. Silberglied
              Dickinson, Nd 58601                             One Rodney Square
                                                            920 North King Street
                                                            Wilmington, DE 19801


           Global Power Supply LLC                         K & R Well Service, LLC
            136 W. Canon Perdido                             Russell C. Silberglied
                   Suite 200                                 One Rodney Square 9
           Santa Barbara, CA 93101                          Wilmington, DE 1980



               Blue Star Capital                      Bakersfield Pipe And Supply (Bps)
           15819 Thistlebridge Drive                          116 104 X Ave Sw
             Rockville, MD 20853                             Killdeer, ND 58640




                   David Cho                           Mid-States Supply Company, Inc.
            417 S. Hill St., Suite 1234                      1716 Guinotte Ave,
             Los Angeles, CA 90013                         Kansas City, MO 64120




        Ford Motor Credit Company                                  Innova
              P.O. Box 62180                                    82 Sansovino
      Colorado Springs, CO 80962-2170                      Ladera Ranch, CA 92694




67185349.v1-10/2/18
               Case 15-11323-KJC         Doc 662   Filed 10/02/18   Page 4 of 13

                K&R Roustabout                               K&R Well Service
                  P.O. Box 210                                   Po Box 210
               Killdeer, ND 58640                            Killdeer, ND 58640




             Lake View Svs LLC                              Fox Rothschild LLP
          5801 Lake Shore Est. Lot 3d                      Carl D. Neff, Esquire
              Beulah, ND 58523                             L. John Bird, Esquire
                                                         919 N. Market St., Ste. 300
                                                          Wilmington, DE 19801


                  Mi Swaco                             Mid State Supply Company, Inc.
            5950 North Course Drive                               Nw 6275
              Houston, TX, 77072                                Po Box 1450
                                                          Minneapolis, MN 55485



                  Mobile Data                                Nabors Completion
               2693 12th Ave W                                 Po Box 975682
              Dickinson, ND 58601                             Dallas, TX 75397




           Northern Industrial Coating                            Nov
             4123 W. Villard Street                      7909 Parkwood Circle Dr.
             Dickinson, ND 58601                            Houston, TX 77036




        Citadel Energy Services, LLC                          Stinson Leonard
            Pembroke Fields, LLC                         811 East Interstate Avenue
     Citadel Energy SWD Holdings, LLC                       Bismark, ND 58503
  Citadel Watfod City Disposal Partners, LP
         C/O Gavin/Solomonese LLC
       919 N. Market Street, Suite 600
           Wilmington, DE 19801
              H2O Partners, LP                          Stinson Leonard Street LLP
          C/O Paul F. O'donnell, III                        Carl D. Obermiller
        Hinckley, Allen & Snyder LLP                  150 South Fifth Street, Suite 2300
                28 State Street                           Minneapolis, MN 55402
              Boston, MA 02109




67185349.v1-10/2/18
               Case 15-11323-KJC        Doc 662   Filed 10/02/18   Page 5 of 13

                       T&E                                      Tarpon
               221 Niehenke Street                  1400 Woodloch Forest Dr., Suite 410
               Williston, ND 58801                    The Woodlands, TX 77380-1117




             Trotter Construction                               Troy Gould
                  Po Box 206                              Jeffrey Kramer, Esquire
            Grassy Butte, ND 58634                   1801 Century Park East, Ste. 1600
                                                       Los Angeles, CA 90067-2367



               United Oil Fields                         Wyoming Casing Service
             C/O Charles Lakotas                             Po Box 1153
             Receivables Control                          Dickinson, ND 5860
         7373 Kirkwood Court, Ste 200
           Maple Grove, MN 55369


          Juliet M. Sarkessian, Esq.                          James Tobia
              Linda J Casey, Esq.                  The Law Office Of James Tobia, LLC
        Office Of United States Trustee                   1716 Wawaset Street
         844 King Street, Suite 2207                     Wilmington, DE 19806
            Wilmington, DE 19801


                  Sentry Crane                                Papercloud, Inc.
                  Po Box 10638                                  Drew Evans
                Eugene, OR 97440                     340 S. Lemon Avenue, Suite 1209
                                                          Los Angeles, CA 91789



                Papercloud, Inc.                             Val’s Sanitation
         Laura Evans, Registered Agent                      2175 South Main
              3204 Vickers Drive                           Dickinson ND 58601
              Glendale, CA 91208



                Johnson Pump Svs                          Northern States Fishing
                   Po Box 651                                    Tool Co
                Mohall ND 58761                               P.O. Box 108
                                                            Sidney MT 59270




67185349.v1-10/2/18
               Case 15-11323-KJC        Doc 662   Filed 10/02/18   Page 6 of 13

              Power Fuels - Nuvera                          Moberg Energy
                 Po Box 1369                                 505 4th St Ne
                Minot ND 58702                                Po Box 546
                                                         Watford City ND 58854



                      Owl                                 Pro Tank Products, Inc.
                1705 Road 2054                                 P.O Box 347
              Culbertson MT 59218                      Plentywood MT 59254-0347




           Sunland Field Services Inc                           Sure Sign
                 Po Box 1087                              1283 W. Villard Street
               Eunice LA 70535                             Dickinson ND 58601




    Kranks Landscaping & Dirtworks, LLC                   Taney Engineering, Inc
                  Dba Kld                             C/O Sanstead Law Office PLLC
               734 8th Ave Se                                 Po Box 2596
            Dickinson, ND 58601                         Bismarck, ND 58502-2596



        H&L Rentals And Well Service                     Preferred Controls Corp
            4977 140th Ave Nw                               460 Huskie Drive
            Williston ND 58801                                  Suite 102
                                                           Albany MN 56307



            Hawkeye Oilfield Supply                           Powder River
             3000 2nd Ave Sw #D                          219 S. Wooddale Avenue
            Watford City ND 58854                            Eagle ID 83616




          Advanced Business Methods                     Kadrmas, Lee And Jackson
             1515 13th Ave East                              Po Box 4130
            West Fargo ND 58078                           Bismarck ND 58502




67185349.v1-10/2/18
               Case 15-11323-KJC       Doc 662   Filed 10/02/18   Page 7 of 13

                      Kld                                    Crowley Fleck
               734 8th Avenue Se                             Po Box 30441
              Dickinson ND 58601                           Billings MT 59107




                      Bot                                    Nathan Dahl
                 113 S Main St                           120 Evergreen Lane
             Watford City ND 58854                      Watford City ND 58854




            Wolf Creek Development                 Wyoming Department Of Revenue
             25 Nw 23rd Avenue                    122 West 25th Street, 2nd Floor West
               Suite 6, Pmb 472                     Cheyenne, Wyoming 82002-0110
              Portland OR 97210



          Snow Creek Meat Processing                       Stark & Stark, P.C.
             329 Snow Creek Road                    Attn: Bari J. Gambacorta, Esquire
               Seneca SC 29678                                P.O. Box 5315
                                                           Princeton, NJ 08543



               Stark & Stark, P.C.                     Kim Fugere Trucking, LLC
       Attn: John R. Weaver, Jr., Esquire                  45 South Ave East
                  P.O. Box 510                           Richardton, ND 58652
            Wilmington, DE 19899



        247 Contracting Services, LLC                 Clark Advisory Services, LLC
        C/O Sanstead Law Office PLLC                       414 Brentwood Dr.
                Po Box 2596                                Atlanta, GA 30305
             Bismarck, ND 58502



        E&I Global Energy Services Inc.                Russell C. Silberglied, Esq.
            14558 Red Sequoia Dr.                        Jason M. Madron, Esq.
              Baxter, MN 56425                       Richards Layton & Finger, P.A.
                                                           One Rodney Square
                                                         902 North King Street
                                                         Wilmington, DE 19801




67185349.v1-10/2/18
               Case 15-11323-KJC       Doc 662     Filed 10/02/18   Page 8 of 13

               Sni Companies                                   Sni Companies
             Attn: Todd Francis                               Po Box 814238
           4500 Westown Parkway                             Hollywood, FL 33081
          Regency West 5, Suite 120
          West Des Moines, IA 50266


         Focus Capital Partners LLC                          James E. Manley
       11150 Santa Monica Boulevard B                   Atlantic-Pacific Capital, Inc.
           Los Angeles, Ca 90025                       102 Greenwich Ave., 2nd Floor
                                                           Greenwich, CT 06830



                Eig5, LLC                                      Yardie LLC
    6770 South Mccarran Blvd., Suite 202                  C/O The Company Corp.
             Reno, NV 89509                             2711 Centerville Rd, Ste. 400
                                                           Wilmington, DE 19808



           Credit Bureau Of Bismarck             Nabors Completion & Production Services Co.
                  Po Box 1033                            C&J Energy Services, Ltd.
              Bismarck, ND 58502                            3990 Rogerdale Rd.
                                                             (Attn: Chad Kell)
                                                            Houston, TX 77042


                Hu Family Trust                             Stephen Eric Howard
               735 Campbell Ave.                           1721 Havenhurst Drive
              Los Altos, CA 94024                           Los Altos, CA 94024




              Turchet Construction                    Lesley Ehrenfeld Irrevocable Trust
               139 Crescent Ave.                                 Po Box 3072
            Portola Valley, CA 94028                      Incline Village, NY 89450




      E & I Global Energy Services, Inc.                 Douglas Emmett 2008, Llc
               11287 Ash Ave.                         808 Wilshire Boulevard, Suite 200
            Brainerd, MN 56401                            Santa Monica, CA 90401




67185349.v1-10/2/18
               Case 15-11323-KJC        Doc 662   Filed 10/02/18   Page 9 of 13

       The Conifer Alliance Foundation               Dennis M. & Charlis A. Lawrence
             Gerald Lawrence                             86544 Bailey Hill Loop
                Po Box 3081                                 Eugene, OR 97405
            Los Altos, CA 94024



               State Of Wyoming                     Irs/Centralized Insolvency Operation
           State Capitol Bldg Rm. 110                          P. O. Box 7346
              200 West 24th Street                        Philadelphia, PA 19101
              Cheyenne, WY 82002



            State Of North Dakota                     North Dakota Attorney General
              Secretary Of State                     600 E. Boulevard Ave., Dept. 125
        600 E. Blvd. Avenue, Dept 108                      Bismarck, ND 58505
            Bismarck, ND 58505



            State Of North Dakota             North Dakota Industrial Commission, Department
      Office Of State Tax Commissioner          Of Mineral Resources, Oil And Gas Division
            600 E Boulevard Ave.                    600 East Boulevard Ave, Dept 405,
         Bismarck, ND 58505-0599                        Bismarck, ND 58505-0840



               Nerissa Diaz                            Michael & Claudia Capeloto
     C/O Law Offices Of Philip J. Kaplan             C/O American Landmark Homes
       3278 Wilshire Blvd., Suite 106                     1168 Hanline Circle
          Los Angeles, CA 90010                           Kaysville, UT 84037



        Douglas Emmett 2008, LLC                            Richard M. Beck
   C/O Morris Nichols Arsht & Tunnell Llp                    Sally E. Veghte
           Attn: Matthew Harvey                    Klehr Harrison Harvey Branzburg LP
      1201 N. Market Street, 16th Floor            919 North Market Street, Suite 1000
        Wilmington, Delaware 19801                       Wilmington, DE 19801


    Securities And Exchange Commission                     Time Warner Cable
               One Penn Center                      100 N La Cienega Blvd, Suite B231
       1617 Jfk Boulevard, Suite 520                     Los Angeles, CA 90048
           Philadelphia, PA 19103




67185349.v1-10/2/18
               Case 15-11323-KJC       Doc 662     Filed 10/02/18   Page 10 of 13

                     FedEx                             American Relocation & Logistics
                  Po Box 7221                               13565 Larwin Circle
               Pasadena, CA 91109                       Sante Fe Springs, CA 90670




            Paracorp Inc Dba Parasec                           Rt Cox Law Firm
                 Po Box 160568                           910 East Third Street, Suite A
             Sacramento, CA 95816                             Gillette, WY 82716




                     Edd                                       H2o Partners, LP
             Po Box 826215 Mic3a                             C/O H2o-Gp2, LLC
             Sacramento, CA 94230                         6770 S Mccarran Blvd #202
                                                               Reno, NV 89509



    Securities And Exchange Commission                       Kathleen Miller, Esq.
               100 F Street, Ne                        Smith Katzenstein & Jenkins LLP
            Washington, DC 20549                         1000 West Street, Suite 1501
                                                                P.O. Box 410
                                                           Wilmington, DE 19801


                   Salesforce                    Rockwater Energy Solutions North Dakota, Inc.
                1 Market St #300                           C/O Olson & Burns P.C.
            San Francisco, CA 94105                            P.O. Box 1180
                                                              Minot ND 58702



                Wise Services, Inc.                               Mi Swaco
                  P.O. Box 427                                 P.O. Box 732135
                Lyman, WY 82937                                Dallas, TX 75373




                Nathan Dahl                              Thomas J. Francella, Jr., Esq.
        C/O Michael R. Lastowski, Esq.                   Whiteford Taylor Preston Llc
            Sommer L. Ross, Esq.                            The Renaissance Centre
              Duane Morris Llp                          405 North King Street, Suite 500
       222 Delaware Avenue, Suite 1600                      Wilmington, DE 19801
         Wilmington, DE 19801-1659




67185349.v1-10/2/18
               Case 15-11323-KJC      Doc 662   Filed 10/02/18   Page 11 of 13

          Paul F. O’donnell, Iii, Esq.                 Meadow Lark Companies
           Kevin J. O’connor, Esq.                      935 Lake Elmo Drive
         Hinckley, Allen & Snyder Llp                    Billings, MT 59105
                28 State Street
           Boston, MA 02109-1775


                       Ford                                       Rtc
                P.O. Box 552670                            24 N Main Street
                Detroit, MI 48255                         Parshall, ND 58770




             Montana Dakota Power                             Xto Energy
                 Po Box 5600                                P.O. Box 6501
              Bismarck, ND 58506                         Englewood, CO 80155




              ConocoPhillips Msa                          Slawson Exploration
             Burlington Resources                      1350 17th Street, Suite 150
                 P.O. Box 2200                             Denver, CO 80202
             Bartlesville, OK 74005



                     Msa                                Roland Gary Jones, Esq.
           1700 Broadway, Ste. 2300                       Jones & Associates
              Denver, CO 80290                         1745 Broadway, 17th Floor
                                                         New York, NY 10019



            Whiting Petroleum Corp.                      Machelle Siverson
           1700 Broadway, Ste. 2300                          Po Box 2539
              Denver, CO 80290                          Watford City ND 58854




      Energy Drilling, Llc Subcontractor                    Melvinville, Llc
      C/O Warren R. Markowitz, Esquire               Dba North Dakota Housing, Llc
            7260 W. Azure Drive                             740 Bowman St
               Suite 140-100,                                  Po Box 9
          Las Vegas, Nevada 89130                         Stewart, MN 55385




67185349.v1-10/2/18
               Case 15-11323-KJC      Doc 662   Filed 10/02/18   Page 12 of 13

         Bakersfield Pipe & Supply Inc.                     Bruce Langhus
            3301 Zachary Avenue                              Po Box 149
              Shafter, CA 93263                    Gagetown, New Brunswick Esm1a1
                                                               Canada



         Delaware Division Of Revenue               Fort Berthold Water Partners LP
          Carvel State Office Building           C/O Secretary Of State's Office - Dover
            820 North French Street                        401 Federal Street
            Wilmington, DE 19801                           Dover, DE 19901



        Law Offices Of Louis Bridges                        J.W. Equities Llc
      5784 Lake Forrest Drive, Suite 270                      Joseph Wilen
             Atlanta GA 30328                          2525 Woodward Way Nw
                                                        Atlanta, GA 30305-3563



             Michael G. Busenkell                         Ericka F. Johnson
     Gellert Scali Busenkell & Brown, Llc       Womble Carlyle Sandridge & Johnson, Llp
      1201 N. Orange Street, Suite 300             222 Delaware Ave., Suite 1501
            Wilmington, DE 19801                       Wilmington, DE 19801



Alastair Smith, Carl Cowards, North Dakota            Jonathan P. Reuben, C.P.A.
Water Partners, Llc, And North Dakota Water          C/O Evan Naoyoshi Okamura
                Solutions, Lp                          Reback Mcandrews Kjar
      C/O Alexander M. Merino, Esq.                    Stockalper & Moore Llp
             Merino Yebri Llp                        1230 Rosecrans Ave., Ste. 450
     1925 Century Park East, Ste. 2140                Manhattan Beach, CA 90266
          Los Angeles, CA 90067
                                                         Mr. J. Stanton Dodson
              Mark Dunaway                                 20288 Via Midici
        C/O Paul Wexler Sande, Esq.                     Porter Ranch, CA 91326
 Rachel D Stanger, Esq., Brandon C Fernald,
                    Esq.
          Fernald Law Group, Llp
      510 West Sixth Street Suite 700
                                                           Kaye Scholer LLP
         Leland Properties, LLC et al.                 Attn: Stephen Koval, Esq.
           C/O Farhad Novian, Esq.                        250 West 55th Street
           Jonathan A. Schaub, Esq.                   New York, NY 10019-9710
            Novian & Novian, LLP
       1801 Century Park East, Ste. 1201
            Los Angeles, CA 90067



67185349.v1-10/2/18
               Case 15-11323-KJC    Doc 662   Filed 10/02/18   Page 13 of 13

     Burlington Resources Oil & Gas Co.           E&I Global Energy Services Inc.
            Attn: Renita D. King                         11287 Ash Ave.
       600 N. Dairy Ashford, Ml 1080                  Brainerd, MN 56401
             Houston, TX 77079



 Jwe Investment Management Services LLC                  Jw Equities LLC
            Jw Equities LLClc                            P.O. Box 20418
              Po Box 20418                              Atlanta, Ga 30325
            Atlanta, GA 30325



                   Jwgst LLC                               Peter Simons
                P.O. Box 20418                         22262 Robin Avenue
               Atlanta, GA 20418                        Glidden, IA 51443




                    Jwgst LLC                               Justin Ross
                 Jw Equities LLC                   9903 Santa Monica Blvd. #135
                  Po Box 20418                       Beverly Hills, CA 90212
                Atlanta, GA 30325



   Reservation Telephone Cooperative (Rtc)           North Star Logistics, LLC
                  Po Box 68                        1399 Franklin Blvd., Suite 300
             Parshall, ND 58770                         Eugene, OR 97401




J.W. Equities LLC, James E. Manley, Yardie            R&R Oilfield Services
              LLC, Eig5, LLC                           12218 302nd Ave
             C/O James Manley                         Mound City, SD 57646
          102 Greenwich Avenue
           Greenwich, CT 06830




67185349.v1-10/2/18
